DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on applications KR10-2016-0103209 and KR10-2016-0126856 filed in Korea on 08/12/2016 and 09/30/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 and 13-15 of U.S. Patent No. 10,256,957, as detailed in the table provided below.
Instant Application 16/901,131
U.S. Patent No. 10,256,957
Claim 1: A first wireless device comprising:
a wireless transceiver comprising one or more antennas and configured to:

receive first information associated with positioning reference signaling and second information associated with narrow-band (NB) positioning reference signaling; and

transmit a reference signal time difference (RSTD) measurement;

one or more processors; and


determine, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices; and

determine, based on the PRS for the one or more wireless user devices, the RSTD measurement.



receiving, by a narrow-band (NB) user equipment (UE), positioning reference signal (PRS) configuration information;




determining, by the NB UE, narrowband PRS (NB PRS) configuration information for the NB UE, the NB PRS configuration information comprising information of 

determining, by the NB UE, PRS configuration information for a UE, the UE being assigned to use a frequency band unavailable for the NB UE, and the PRS configuration information comprising information of a PRS reference cell that generates a PRS for the UE;


generating, based on the NB PRS configuration information and the PRS configuration information, a reference signal time difference (RSTD) measurement; and transmitting, by the NB UE, the RSTD measurement.

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9: A narrow-band (NB) wireless device comprising: a wireless transceiver comprising one or more antennas and configured to:

receive first information associated with positioning reference signaling and second information associated with NB positioning reference signaling;

receive an NB positioning reference signal (PRS) for the NB wireless device; and

receive a PRS for a wireless user device; and

transmit a reference signal time difference (RSTD) measurement;

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

determine, based on the second information, the NB PRS for the NB wireless device;

determine, based on the first information, the PRS for the wireless user device; and

determine, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, the RSTD measurement.
Claim 9: A method of processing a positioning reference signal, the method comprising: 




determining, by a narrow-band (NB) user equipment (UE), NB positioning reference signal (PRS) configuration information for the NB UE, the NB PRS configuration information comprising information of an NB PRS reference cell that generates an NB PRS for the NB UE;



receiving, by the NB UE, the NB PRS for the NB UE; receiving, by the NB UE, a PRS for a UE, the UE being assigned to use a first frequency band available for the NB UE and a second frequency band unavailable for the NB UE; 




generating, based on the NB PRS and the PRS, a reference signal time difference (RSTD) measurement; and transmitting, by the NB UE, the RSTD measurement.

Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16: 16. A method comprising:

receiving, by a first wireless device, first information associated with positioning reference signaling and second information associated with narrow-band (NB) positioning reference signaling;

determining, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices;


determining, based on the PRS for the one or more wireless user devices, a reference signal time difference (RSTD) measurement; and


transmitting the RSTD measurement.
Claim 1: A method of processing a positioning reference signal, the method comprising:

receiving, by a narrow-band (NB) user equipment (UE), positioning reference signal (PRS) configuration information;

determining, by the NB UE, narrowband PRS (NB PRS) configuration information for the NB UE, the NB PRS configuration information comprising information of an NB PRS reference cell that generates an NB PRS for the NB UE;

determining, by the NB UE, PRS configuration information for a UE, the UE being assigned to use a frequency band unavailable for the NB UE, and the PRS configuration information comprising information of a PRS reference cell that generates a PRS for the UE;


generating, based on the NB PRS configuration information and the PRS configuration information, a reference signal time difference (RSTD) measurement; and transmitting, by the NB UE, the RSTD measurement.
Claim 17
Claim 2
Claim 18
Claim 3
Claim 19
Claim 4
Claim 20
Claim 5
Claim 21
Claim 6
Claim 22
Claim 7
Claim 23
Claim 8
Claim 24: A method comprising:

receiving, by a narrow-band (NB) wireless device, first information associated with positioning reference signaling and second information associated with NB positioning reference signaling;

receiving, based on the second information, an NB positioning reference signal (PRS) for the NB wireless device;

receiving, based on the first information, a PRS for a wireless user device;



transmitting the RSTD measurement.


determining, by a narrow-band (NB) user equipment (UE), NB positioning reference signal (PRS) configuration information for the NB UE, the NB PRS configuration information comprising information of an NB PRS reference cell that generates an NB PRS for the NB UE;



receiving, by the NB UE, the NB PRS for the NB UE; receiving, by the NB UE, a PRS for a UE, the UE being 

generating, based on the NB PRS and the PRS, a reference signal time difference (RSTD) measurement; and transmitting, by the NB UE, the RSTD measurement.

Claim 9
Claim 26
Claim 10
Claim 27
Claim 11
Claim 28
Claim 13
Claim 29
Claim 14
Claim 30
Claim 15


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 and 13-15 of U.S. Patent No. 10,514,426, as detailed in the table provided below.
Instant Application 16/901,131
U.S. Patent No. 10,514,426
Claim 1: A first wireless device comprising:
a wireless transceiver comprising one or more antennas and configured to:




transmit a reference signal time difference (RSTD) measurement;

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the first wireless device to:

determine, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices; and

determine, based on the PRS for the one or more wireless user devices, the RSTD measurement.

memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:


determine narrowband PRS (NB PRS) configuration information for the NB wireless device, the NB PRS configuration information for the NB wireless device comprising information of an NB PRS reference cell that generates an NB PRS for the NB wireless device;

determine PRS configuration information for a wireless device, the wireless device being assigned to use a frequency band unavailable for the NB wireless device, and the PRS configuration information for the wireless device comprising information of a PRS reference cell that generates a PRS for the wireless device;

generate, based on the NB PRS configuration information for the NB wireless device and the PRS configuration information for the wireless device, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9: A narrow-band (NB) wireless device comprising: a wireless transceiver comprising one or more antennas and configured to:

receive first information associated with positioning reference signaling and second information associated with NB positioning reference signaling;

receive an NB positioning reference signal (PRS) for the NB wireless device; and

receive a PRS for a wireless user device; and

transmit a reference signal time difference (RSTD) measurement;

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:



determine, based on the first information, the PRS for the wireless user device; and

determine, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, the RSTD measurement.

memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

determine NB positioning reference signal (PRS) configuration information for the NB wireless device, the NB PRS configuration information comprising information of an NB PRS reference cell that generates an NB PRS for the NB wireless device;

receive the NB PRS for the NB wireless device;

receive a PRS for a wireless device, the wireless device being assigned to use a first frequency band available for the NB wireless device and a second frequency band unavailable for the NB wireless device;




generate, based on the NB PRS and the PRS, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.



Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16: 16. A method comprising:

receiving, by a first wireless device, first information associated with positioning reference signaling and second information associated with narrow-band (NB) positioning reference signaling;

determining, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices;


determining, based on the PRS for the one or more wireless user devices, a reference signal time difference (RSTD) measurement; and


transmitting the RSTD measurement.
Claim 1: A narrow-band (NB) wireless device comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:
receive positioning reference signal (PRS) configuration information;

determine narrowband PRS (NB PRS) configuration information for the NB wireless device, the NB PRS configuration information for the NB wireless device comprising information of an NB PRS reference cell that generates an NB PRS for the NB wireless device;

determine PRS configuration information for a wireless device, the wireless device being assigned to use a frequency band unavailable for the NB wireless device, and the PRS configuration information for the wireless device comprising information of a PRS reference cell that generates a PRS for the wireless device;

generate, based on the NB PRS configuration information for the NB wireless device and the PRS configuration information for the wireless device, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.
Claim 17
Claim 2
Claim 18
Claim 3
Claim 19
Claim 4
Claim 20
Claim 5
Claim 21
Claim 6
Claim 22
Claim 7
Claim 23
Claim 8


receiving, by a narrow-band (NB) wireless device, first information associated with positioning reference signaling and second information associated with NB positioning reference signaling;

receiving, based on the second information, an NB positioning reference signal (PRS) for the NB wireless device;

receiving, based on the first information, a PRS for a wireless user device;

determining, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, a reference signal time difference (RSTD) measurement; and

transmitting the RSTD measurement.
Claim 9: A narrow-band (NB) wireless device comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

determine NB positioning reference signal (PRS) configuration information for the NB wireless device, the NB PRS configuration information comprising information of an NB PRS reference cell that generates an NB PRS for the NB wireless device;

receive the NB PRS for the NB wireless device;

receive a PRS for a wireless device, the wireless device being assigned to use a first frequency band available for the NB wireless device and a second frequency band unavailable for the NB wireless device;

generate, based on the NB PRS and the PRS, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.

Claim 25
Claim 9
Claim 26
Claim 10
Claim 27
Claim 11
Claim 28
Claim 13
Claim 29
Claim 14
Claim 30
Claim 15


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 and 13-15 of U.S. Patent No. 10,700,835, as detailed in the table provided below.
Instant Application 16/901,131
U.S. Patent No. 10,700,835
Claim 1: A first wireless device comprising:
a wireless transceiver comprising one or more antennas and configured to:


receive first information associated with positioning reference signaling and second information associated with narrow-band (NB) positioning reference signaling; and

transmit a reference signal time difference (RSTD) measurement;

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the first wireless device to:

determine, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices; and

determine, based on the PRS for the one or more wireless user devices, the RSTD measurement.
Claim 1: A narrow-band (NB) wireless device comprising: a wireless transceiver comprising one or more antennas; one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

receive one or more positioning reference signal (PRS) configuration parameters and one or more NB PRS configuration parameters;

determine, based on the one or more NB PRS configuration parameters, NB PRS information for the NB wireless device, the NB PRS information comprising information of an NB PRS reference cell that transmits an NB PRS for the NB wireless device;

determine, based on the one or more PRS configuration parameters, PRS information for a wireless device, the wireless device being capable of using a frequency band unavailable for the NB wireless device, and the PRS information comprising information of a PRS reference cell that transmits a PRS for the wireless device;

generate, based on the NB PRS for the NB wireless device and the PRS for the wireless device, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9: A narrow-band (NB) wireless device comprising: a wireless transceiver comprising one or more antennas and configured to:

receive first information associated with positioning reference signaling and second information associated with NB positioning reference signaling;

receive an NB positioning reference signal (PRS) for the NB wireless device; and

receive a PRS for a wireless user device; and

transmit a reference signal time difference (RSTD) measurement;

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

determine, based on the second information, the NB PRS for the NB wireless device;

determine, based on the first information, the PRS for the wireless user device; and

determine, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, the RSTD measurement.



determine NB positioning reference signal (PRS) configuration information for the NB wireless device, the NB PRS configuration information comprising information of an NB PRS reference cell that transmits an NB PRS for the NB wireless device;

receive the NB PRS for the NB wireless device;

receive a PRS for a wireless device, the wireless device being capable of using a frequency band unavailable for the NB wireless device;

generate, based on the NB PRS and the PRS, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.


Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16: 16. A method comprising:

receiving, by a first wireless device, first information associated with positioning reference signaling and second information associated with narrow-band (NB) positioning reference signaling;

determining, based on the first information, positioning reference signal (PRS) information for one or more wireless user devices, wherein the one or more wireless user devices are capable of using a frequency band not configured for the first wireless device, and wherein the PRS information comprises information of a PRS reference cell that transmits a PRS for the one or more wireless user devices;





transmitting the RSTD measurement.

memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

receive one or more positioning reference signal (PRS) configuration parameters and one or more NB PRS configuration parameters;

determine, based on the one or more NB PRS configuration parameters, NB PRS information for the NB wireless device, the NB PRS information comprising information of an NB PRS reference cell that transmits an NB PRS for the NB wireless device;

determine, based on the one or more PRS configuration parameters, PRS information for a 

generate, based on the NB PRS for the NB wireless device and the PRS for the wireless device, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.

Claim 2
Claim 18
Claim 3
Claim 19
Claim 4
Claim 20
Claim 5
Claim 21
Claim 6
Claim 22
Claim 7
Claim 23
Claim 8
Claim 24: A method comprising:

receiving, by a narrow-band (NB) wireless device, first information associated with positioning reference signaling and second information associated with NB positioning reference signaling;

receiving, based on the second information, an NB positioning reference signal (PRS) for the NB wireless device;

receiving, based on the first information, a PRS for a wireless user device;

determining, based on the NB PRS for the NB wireless device and the PRS for the wireless user device, a reference signal time difference (RSTD) measurement; and

transmitting the RSTD measurement.
Claim 9: A narrow-band (NB) wireless device comprising: a wireless transceiver comprising one or more antennas; one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the NB wireless device to:

determine NB positioning reference signal (PRS) configuration information for the NB wireless device, the NB PRS configuration information comprising information of an NB PRS reference cell that transmits an NB PRS for the NB wireless device;

receive the NB PRS for the NB wireless device;

receive a PRS for a wireless device, the wireless device being capable of using a frequency band unavailable for the NB wireless device;

generate, based on the NB PRS and the PRS, a reference signal time difference (RSTD) measurement; and

transmit the RSTD measurement.
Claim 25
Claim 9
Claim 26
Claim 10
Claim 27
Claim 11
Claim 28
Claim 13
Claim 29
Claim 14
Claim 30
Claim 15




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Frenne (US 2018/0091196) discloses use of a DRS transmit beam pattern, where DRS signals include a positioning reference signal ([0074, 0098]), where the signals may be associated with multiple cells including a serving cell and one or more neighbor cells ([0124]) and are used in various measurements by the wireless device ([0130]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641